Citation Nr: 1125081	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-27 927A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to on-the-job training benefits from June 2007 to November 2007.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO determination that the Veteran was eligible for on the job training benefits beginning in March 2008.  The commencement date for his training benefits was amended to November 2007 in July 2009.  Thus, the issue on appeal has been framed as reflected on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

VA will pay educational assistance to a Veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and 2) VA has received from the Veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2).  Section 21.7152 provides that the educational institution must certify the Veteran's or servicemember's enrollment before he or she may receive educational assistance.  This certification must be in a form specified by the Secretary and contain such information as the Secretary may specify.  38 C.F.R. § 21.7152.  

An otherwise eligible Veteran shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located.  38 U.S.C.A. §§ 3034, 3672.  With regard to approval of training on the job, a State approving agency may approve such a program only after reviewing various factors, including the wages to be paid to Veteran participants, the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider, and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors.  38 U.S.C.A. §§ 3034, 3677.  

Upon determining that an educational institution has complied with all requirements, the State approving agency will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses.  38 U.S.C.A. §§ 3034, 3678.  Furthermore, State approving agencies are required to report their activities to VA on a monthly or quarterly basis.  38 C.F.R. § 21.4154.

The Veteran applied for and was approved for Chapter 30 education benefits upon his discharge from service.  He initially entered a traditional community college, aiming to obtain an associate's degree.  In June 2007, however, he entered a 16-month long fire fighter training program sponsored by the City of Avondale.  However, he did not file the VA form to request a "change of program," until September 2008.  Careful review of this form reveals that while the Veteran apparently completed and signed the form in April 2008, the form was not received by VA until September 2008.  The City of Avondale filed the enrollment certification in September 2008.  

An August 2009 letter from a human resources technician with the City of Avondale provides the explanation that she had started the process for approval of the Avondale Firefighter On the Job Training in June of 2007:  

At that time we were hiring fourteen new firefighters and several were veterans.  I have been told our approval date could be back-dated up to one year.  It took a lot of time on our end but our documents were finally filed and the original approval date came back from the VA as March 24, 2008.  I returned a letter [to VA] requesting our approval date to be moved to June 2007, however for some reason the approval date was only moved to November 14, 2007.  This only gave the new firefighters twelve months of approved training instead of their full sixteen months. 

VA will determine the commencing date of an award or increased award of educational assistance based upon very specific governing regulations.  When more than one potential provision in the regulation applies, VA will award educational assistance using the latest of the applicable commencing dates.  When an eligible veteran or servicemember enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his or her award of educational assistance will be determined as follows:  If the award is the first award of educational assistance for the program of education the veteran or servicemember is pursuing, the commencing date of the award of educational assistance is the latest of:  (i) The date the educational institution certifies under paragraph (b) or (c) of this section; (ii) One year before the date of claim as determined by Sec. 21.1029(b) or (iii) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  38 C.F.R. §§ 21.4131(a), 21.7131(a).

In the context of on-the-job training programs, the date the educational institution certifies is defined as the first date of employment in the training position.   38 C.F.R. §§ 21.4131(c)(3), 21.7131(c)(3).  Section 21.1029 defines the date of claim as the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b).  

Applying the provisions of 38 C.F.R. §§ 21.4131(a), 21.7131(a) to the Veteran's situation yields the conclusion that the latest of all potential dates is most likely the third possibility, the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  The first possibility (i), is the first date of the Veteran's employment in the training position, or June 2007.  38 C.F.R. §§ 21.4131(c)(3), 21.7131(c)(3).  The second possibility (ii) is one year before the date of the claim, or September 2007, since the Veteran's application to change programs was received by VA in September 2008.  38 C.F.R. § 21.1029(b).  Of these two, the later date is September 2007.

The Board finds that further evidentiary development is necessary before we can calculate the third possibility with any certainty.  The RO apparently assumed that the effective date of the approval of the course was November 2007, based upon an entry in a VA computerized database.  Similarly, it appears that the date the RO used as the date of receipt of the approval notice was based upon the date the approval was posted into the database, not necessarily the actual date of approval.  Furthermore, the reason that the approval date was "revised" to November 2007 is entirely unclear.  Because primary sources are far preferable to a secondary source, such as the database record, the Board is of the opinion that the primary sources; in this case, the letter described in 38 U.S.C.A. § 3678 and the reports described in 38 C.F.R. § 21.4154, should be obtained prior to a final decision in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Veteran and/or the City of Avondale copies of the original documentation regarding the State approving agency's approval of the City's firefighter training program, along with evidence, such a date stamp, or e-mail identifier, showing when such documentation was received by the City and by VA.  If these documents do not resolve the question of the actual effective date of the program's approval by the State approving agency and exactly when VA received the approval notice, then the appropriate monthly or quarterly report from the State approving agency to VA should be copied for the Veteran's file, as well. 

2.  After the development requested above has been completed, the RO should recalculate the effective date of the program's approval by the State approving agency and the date when VA received the approval notice.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case which contains a reviewable explanation as to the how the currently-shown approval date of November 2007 was selected, and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


